ORDER DENYING PETITIONThis original petition for a writ of mandamus challenges a district court order denying a motion for summary judgment in an action to quiet title. The decision to entertain a petition for a writ of mandamus is purely discretionary. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). As a general rule, we will not exercise that discretion when the petition challenges a district court order denying a motion for summary judgment. Smith v. Eighth Judicial Dist . Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997). Petitioner argues that this petition falls within an exception to that general rule primarily because it raises important issues of law that require clarification and a decision could help resolve a large number of quiet title actions pending across the State. Because we recently addressed those issues in Bank of America, N.A. v. SFR Investments Pool 1, LLC, 134 Nev., Adv. Op. 72, 427 P.3d 113 (2018), and there is nothing to preclude petitioner from seeking appropriate relief in district court based on that decision, we decline to exercise our discretion to consider this petition on the merits. Accordingly, weORDER the petition DENIED.